DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/2/2022 has been entered.
Response to Amendment
The amendments filed on 5/2/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No. 2018/0013064) in view of Duan (CN106316924, Machine translation)
Regarding Claim 1-10, 13, and 15, Wu et al. teaches  a organic photoelectric device comprising an anode [110, Fig. 2, 0055], a cathode [170, Fig. 2, 0055], and at least one organic thin film layer [120, 130, 140, 150, 160, Fig. 2, 0055] between the anode and the cathode [Fig. 2]; the organic thin film layer comprises a light emitting layer, and any one selected from the group consisting of a hole transporting layer, a hole injection layer, an electron blocking layer, a hole blocking layer, an electron transporting layer, an electron injection layer [Fig. 2, 0055], and a combination of at least two thereof, the compound is a thermal activated delayed fluorescence compound [0043], for organic light emitting devices [Abstract]
In the following compound, X is boron, L1 and L2 are aromatic groups [0063, page 5]

    PNG
    media_image1.png
    111
    261
    media_image1.png
    Greyscale



Wu et al. is silent on the values of D1 and D2.
Duan et al. teaches a compound for an organic light emitting device [page 1/12, top of page, first paragraph]. The compound listed below are C4 and C14 respectively [page 2/12, and page 5/12]

    PNG
    media_image2.png
    170
    385
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    169
    445
    media_image3.png
    Greyscale



Duan et al. teaches in the table on the bottom of page 11/12, and top of page 12/12, in regards to example 4 and example 14, which correspond to C4 and C14, shows that the change from the carbazole to the phenazine resulted in improved driving voltage, current efficiency, and quantum efficiency
Since Wu et al. teaches a delayed fluorescent compound for OLED device which comprises a carbazole group, and a compound with improved stability [0077], and is concerned about current efficiency [0082], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the carbazole group of Wu et al. with the phenazine group of Duran et al. in order to provide improved driving voltage, current efficiency, and quantum efficiency
Within the combination above, modified Wu et al. teaches D1 as the following phenazine group.
  
    PNG
    media_image4.png
    98
    276
    media_image4.png
    Greyscale
 


	Regarding Claim 11, within the combination above, modified Wu et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner that the claimed properties are inherently met; meeting the limitation of “wherein the energy level difference between the lowest singlet state S; and the lowest triplet state T, of the thermally activated delayed material A Egr is less than or equal to 0.30 eV.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 12, within the combination above, modified Wu et al. teaches, within the combination above, modified Wu et al. is silent on the compound of claim 12,
Duran et al. teaches oled compound which comprises phenazine groups as an alternative to an carbazole group, where the phenazine groups comprise methyl or phenyl groups attached to the nitrogen of the compound.
Since modified Wu et al. teaches an oled compound which comprises an phenazine group, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the phenazine group comprising a methyl group with a phenazine group comprising an phenyl group as it is merely the selection of a conventional phenazine group for oled compounds in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 17, within the combination above, modified Wu et al. teaches wherein the light emitting layer is made of the thermally activated delayed material according to claim 1 and a host material [0049]
	Regarding Claim 18, within the combination above, modified Wu et al. teaches wherein the light emitting layer comprises a host material and a guest material [0049]; the thermally activated delayed material is used as the guest material for the light emitting layer [0043], and modified Wu et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner that the claimed properties of “the difference between the HOMO of the host material and the HOMO of the guest material is less than 0.6 eV, or the difference between the LUMO of the host material and the LUMO of the guest material is less than 0.6 eV.” is inherently met.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 19, within the combination above, modified Wu et al. teaches wherein the thermally activated delayed material is used as a guest material for the light emitting layer, and the host material is any one selected from the group consisting of 2,8-bis(diphenylphosphinyl)dibenzothiophene, 4,4'-bis(9-carbazole)biphenyl], 3,3'-bis(N-carbazoly])-1,1'-bipheny], 2,8-bis(diphenylphosphinoxy)dibenzofuran, bis (4-(9H-carbazolyl-9-yl)phenyl)diphenylsilane, 9-(4-tert-butylphenyl)-3,6-bis(triphenylsilyl)-9h-carbazole , bis(2-diphenylphosphine oxide)diphenylether, 1,3-bis[3,5-di(pyridin-3-yl)phenyl]benzene, 4,6-bis(3,5-di (3-pyridin)ylphenyl)-2-methylpyrimidine, 9-(3-(9H-carbazolyl-9-yl)phenyl)-9H-carbazole-3-cyano, 9-phenyl1-9-[4-(triphenylsilyl)pheny]]-9H-fluorene, 1,3,5-tris(1-phenyl- 1H-benzimidazol-2-y)benzene, diphenyl [4-(triphenylsilyl)phenyl]phosphine oxide, 4,4',4"-tris(carbazol-9-yl)triphenylamine, 2,6-dicarbazole-1,5-pyridine, polyvinylcarbazole, polyfluorene, and a combination of at least two thereof [0053, 4,4'-bis(9-carbazole)biphenyl which is CBP, which is also used in para. 78]
	Regarding Claim 20, within the combination above, modified Wu et al. teaches wherein the light emitting layer comprises the thermally activated delayed material according to claim 1 [Fig. 2, 0055], and the hole injection material, the hole transporting material, and the electron blocking material are each independently any one  selected from the group consisting of N,N'-diphenyl -N,N'-(1-naphthyl)-1, 1'-biphenyl-4,4'-diamine, 4,4',4"-tris(carbazol-9-yl)triphenylamine, 1,3-dicarbazol-9-yl benzene, 4,4'-bis(9-carbazole)biphenyl, 3,3'-bis(N-carbazolyl)-1,1'-bipheny], 2,3,6,7,10,11-hexacyano-1,4,5,8,9, 12-hexaazabenzophenanthrene, 4,4'-cyclohexyldi[N,N-di(4-methylphenyl)aniline, N,N'-diphenyl-N,N'-(1-naphthy])-1,1'-bipheny]-4,4’-diamine, N,N'-bis(naphthalen-2-yl)-N,N'-bis(phenyl)bipheny]-4,4’-diamine, poly(3,4-ethylenedioxythiophene)-polystyrene sulfonic acid, polyvinylcarbazole, 9-phenyl-3,9-bicarbazole, molybdenum trioxide, and a combination of at least two thereof [MoO3, 0057]; 
	and the hole blocking material, the electron transporting material, and the electron injection material are each independently any one selected from the group consisting of 2,8-bis(diphenylphosphinyl)dibenzothiophene, TSPO1, TPBi, 2,8-bis(diphenylphosphinoxy)dibenzofuran, bis(2-diphenylphosphine —oxide)diphenylether, lithium fluoride, 4,6-bis(3,5-bis(3-pyridin)ylpheny])-2-methylpyrimidine, 4,7-dipheny]-1,10-phenanthroline, 1,3,5-tris[(3-pyridyl)-3-phenyl]benzene, tris[2,4,6 -trimethyl-3-(3-pyridyl)phenyl]borane, 1,3-bis(3,5-dipyridin-3-ylphenyl)benzene, 1,3-bis[3,5-bis(pyridin-3-yl)phenyl]benzene, 2,4,6-tris(biphenyl-3-yl)-1,3,5-triazine, diphenyl bis[4-(pyridin-3-ylpheny]]silane, cesium carbonate, bis(2-methyl-8-hydroxyquinoline-N1,08)-(1, l'-biphenyl-4-hydroxy)aluminum, 8-hydroxyquinoline-lithium, tris(8-hydroxyquinoline)aluminum, and a combination of at least two thereof [0059, bis(2-methyl-8-hydroxyquinoline-N1,08)-(1, l'-biphenyl-4-hydroxy)aluminum, which is BAlq].
Claim 14 /are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No. 2018/0013064) in view of Duan (CN106316924, Machine translation) as applied above in addressing claim 1, in further view of Kim (US Pub No. 2010/0051106)
	Regarding Claim 14, within the combination above, modified Wu et al. is silent on the compounds of claim 14.
	Kim et al. teaches an oled compound with donating groups of carbazole, phenoxazine, and phenothiazine as interchangeable [page 3676, middle of page], where carbazole, phenazine, and dibenzoazasiline are donating groups, and the addition of the phenoxazine and phenothiazine groups provide excellent luminous efficiency [0008].
	Since modified Wu et al. teaches a delayed fluorescent compound for OLED device which comprises a carbazole group, and a compound with improved stability [0077], and is concerned about current efficiency [0082], it would have been obvious to one of ordinary skill in the art before the filing of the invention modify the compound of modified Wu et al. with the dibenzoazasiline group of Kim et al. in order to provide a compound with excellent luminous efficiency [0008].	
	In addition, the combination would have been merely the selection of a conventional donors groups for OLED compounds in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No. 2018/0013064) in view of Duan (CN106316924, Machine translation) as applied above in addressing claim 15, in further view of Lee (US Pub No. 2006/0121313)
	Regarding Claim 16, within the combination above, modified Wu et al. is silent on wherein the cathode is covered with a capping layer which has a refractive index of 1.85-2.05.
	Lee et al. teaches an OLED comprising a capping layer on a cathode with a refractive index of 1.3 to about 2.3 [0041] overlapping the claimed 1.85 to 2.05 refractive index, used to provide increased light transmittance [0041].
	Since modified Wu et al. teaches an OLED device with a cathode, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the capping layer on the cathode of modified Wu et al. in order to provide increased light transmittance [0041].
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726